Guerry, J.
Recognizing, as every attorney in this State should, that this court is an appellate tribunal for the correction of errors of law alone, and can not disturb the verdict of a jury founded on competent evidence, unless it be infected with harmful error, we can discern no reason for the prosecution of the present writ of error. Plaintiff in error complains of no errors of law, and by a quotation from plaintiff in error’s brief we may be able more vividly to impress on the bar the'reason for our statement: “The witnesses in the case, Bob Jenkins, B. H. Washington, and H. B. Gordon, police officers, testified that James Locklear [defendant] was driving this car at an exceedingly fast rate of speed on the streets of Rome, Ga. They testified that when he was taken from under the wheel of said automobile he was under the influence of whisky. [The charge against defendant being, operating an automobile while under the influence of intoxicating liquor.] The witnesses for the defense testified that they were with Locklear a short while before he was arrested and he was not-under the influence of liquor. Locklear, in his statement, also says that he was not under the influence of liquor. Plaintiff in error insists that the evidence did not support the verdict, that the greater amount of evidence shows that he was not under the influence of liquor, and therefore, he was entitled to an acquittal.”
We might add that even should this court possess the power of reviewing the evidence, it seems clear to us that justice has been done.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.